Order, Supreme Court, New York County (Elliott Wilk, J.), entered on or about November 10, 1999, which granted the motion of third-party defendant Sengane Power Systems, Inc. to dismiss the complaint pursuant to CPLR 3126, and the cross motion of defendant Adnom Realty, Inc. to dismiss the complaint pursuant to CPLR 3211, unanimously affirmed, without costs.
Although plaintiff stipulated that he would provide deposition testimony as to his actual identity, he failed to appear at three separately scheduled depositions, and, when finally deposed, was unprepared to furnish responsive answers, leav*44ing the issue of his identity and use of an alias unresolved. Further frustrating resolution of the identity issue was plaintiffs refusal to comply with the court’s direction that he provide authorizations for the release of immigration and social security records. Accordingly, in view of plaintiffs persistent noncompliance with discovery, the complaint was properly dismissed pursuant to CPLR 3126. Concur — Rosenberger, J. P., Williams, Andrias, Buckley and Friedman, JJ.